UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 13, 2012 FULL HOUSE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware 1-32583 13-3391527 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4670 S. Fort Apache Road, Suite 190 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:702-221-7800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Effective as of December18, 2012, the Board of Directors of Full House Resorts, Inc. (the “Company”), appointed Elaine Guidroz as Secretary for the Company and its subsidiaries.Effective as of January 1, 2013 Ms.Guidroz was appointed as the Company’s General Counsel.Previously, Ms. Guidroz was the Company’s Associate General Counsel. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Full House Resorts, Inc. Date: January 10, 2013 /s/ Mark Miller Mark Miller Executive Vice President and Chief Operating Officer
